I concur in the judgment upon the principle announced in division 1 of the opinion, but I can not see that the facts of this case apply to the principles announced in divisions 2, 3, and 4 of the opinion. To me the record fails to reveal any positive and uncontradicted testimony other than circumstantial evidence; but I do not think that the circumstantial evidence as applied to the theory relied on by the plaintiff for a recovery preponderates sufficiently to exclude every other reasonable hypothesis as to the proximate cause of the injury. *Page 68